IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,651-01


                   EX PARTE JHONTAE LEMARK HUDSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1416770-A IN THE 208TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to

twenty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Hudson

v. State, No. 14-16-00581-CR (Tex. App. — Houston [14th Dist.], Nov. 14, 2017). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective because counsel

failed to investigate, failed to obtain exculpatory evidence, and failed to call expert witnesses.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                       2

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish